DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
	With respect to the rejections based on nonstatutory double patenting grounds, Applicants have respectfully traversed and indicated the intention of filing a terminal disclaimer.
	With respect to Applicant’s traverse, the examiner believes the rejection to be proper as outlined below with item to item matching of the instant claim limitations with respect to U.S. Patent Numbers 7,785,185; 9,010,929 and 10,151,937.
	It should also be noted that Applicant has not filed a terminal disclosure as indicated in the Applicant’s Remarks, filed September 21, 2022, therefore, the nonstatutory rejections have been repeated below.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
  
Claims 1, 21, 22, 27 and 37 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 2 of U.S. Patent Number 7,758,185. Although the claims at issue are not identical, they are not patentably distinct from each other because both claim eyewear or a method of providing such eyewear, comprising: a frame member, a lens coupled to the frame member, wherein the lens has a set of integrated media enhancements, circuitry within the frame for enhancing the use of the eyewear, and an eye sensor coupled to the frame member, the eye sensor activating the circuitry responsive to eye motion of the user.



U.S. Patent Application Number 16/166171
U.S. Patent Number 7,758,185
Claim 1
A method for providing eyewear comprising: providing a frame member; providing a lens; providing a zoom function using a binocular mechanism; providing circuitry within the frame member and coupled to the zoom function using the binocular mechanism for enhancing the use of the eyewear with both a right and left eye of a user; and providing an eye sensor coupled to the frame member, the eye sensor activating the circuitry responsive to an eye motion of the user.
Claim 1
A method comprising:
providing an eyewear having a frame member, a lens coupled to the frame member wherein the lens has a set of integrated media enhancements, a circuitry within the frame member, the circuitry enhancing the use of the eyewear, and an eye sensor activating the circuitry responsive to an eye motion of a user; and employing an eye motion to engage at least one of the set of integrated media enhancements.

Claim 2
The method of claim 1 further comprising zoom feature circuitry to allow for the use of the eyewear as binoculars.
Claim 21
A method for providing eyewear, the method comprising steps of: providing a frame member; providing a lens; providing a zoom function using a binocular mechanism; providing circuitry within the frame member and coupled to the zoom function using the binocular mechanism for enhancing the use of the eyewear using the zoom function; and, providing an eye sensor coupled to the frame member, the circuitry being activated responsive to an eye gesture of the user’s eye only.

Claim 27
A method as in claim 21wherein the circuitry provides any of a cell phone, media focals, and MP3 player.  (i.e., integrated media enhancements)
Claim 1
A method comprising:
providing an eyewear having a frame member, a lens coupled to the frame member wherein the lens has a set of integrated media enhancements, a circuitry within the frame member, the circuitry enhancing the use of the eyewear, and an eye sensor activating the circuitry responsive to an eye motion of a user; and employing an eye motion to engage at least one of the set of integrated media enhancements.

Claim 2
The method of claim 1 further comprising zoom feature circuitry to allow for the use of the eyewear as binoculars.
Claim 22
A method for providing eyewear, the method comprising steps of: providing a frame member; providing a lens; providing a zoom function using a binocular mechanism; providing circuitry within the frame member and coupled to the zoom function using the binocular mechanism for enhancing the use of the eyewear using the zoom function with both a right and left eye of a user; and, providing an eye sensor coupled to the frame member, the circuitry being activated responsive to an eye gesture of the user’s eye only.

Claim 37
A method as in claim 21wherein the circuitry provides any of a cell phone, media focals, and MP3 player.  (i.e., integrated media enhancements)
Claim 1
A method comprising:
providing an eyewear having a frame member, a lens coupled to the frame member wherein the lens has a set of integrated media enhancements, a circuitry within the frame member, the circuitry enhancing the use of the eyewear, and an eye sensor activating the circuitry responsive to an eye motion of a user; and employing an eye motion to engage at least one of the set of integrated media enhancements.

Claim 2
The method of claim 1 further comprising zoom feature circuitry to allow for the use of the eyewear as binoculars.


Claims 16, 18 and 19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 17 and 18 of U.S. Patent Number 9,010,929. Although the claims at issue are not identical, they are not patentably distinct from each other because both claim eyewear or a method of providing such eyewear, comprising: a frame member, a lens coupled to the frame member, wherein the lens has a set of integrated media enhancements, circuitry within the frame for enhancing the use of the eyewear, and an eye sensor coupled to the frame member, the eye sensor activating the circuitry responsive to eye motion of the user.

U.S. Patent Application Number 16/166171
U.S. Patent Number 9,010,929
Claim 16
A method for providing eyewear comprising: providing a frame member; providing a lens; wherein an information bar is provided on the lens; wherein the lens has a set of integrated media enhancements, wherein [an] information is provided on the lens, an eye sensor coupled to the frame member, the eye sensor activating responsive to an eye gesture of the user’s eye only, and providing circuitry within the frame member for enhancing the use of the eyewear; wherein the circuitry includes voice recognition when a speaker is recognized, the voice recognition being disposed to cancel background noise other that the voice of the recognized speaker; wherein the eyewear can be utilized in a client server system to allow for the display of certain information. 
Claim 18
The method of claim 16, wherein the eyewear includes a pushbutton system for control.

Claim 19
The method of claim 16, wherein the circuitry can provide any of texts, email; multimedia information; caller id.
Claim 17
Eyewear comprising: a frame member; a lens; wherein an information bar is provided on the lens; wherein the lens has a set of integrated media enhancements, wherein [an] information is provided on the lens, an eye sensor coupled to the frame member, the eye sensor activating the circuitry responsive to eye motion of a user, and circuitry within the frame member for enhancing the use of the eyewear; wherein the circuitry includes voice recognition when a speaker is recognized, wherein the eyewear can be utilized in a client server system to allow for the display of certain information, or wherein the eyewear includes a pushbutton system for control, or wherein the circuitry can provide any of texts, email; multimedia information; caller id. 
Claim 18
The eyewear of claim 17, wherein the circuitry includes noise cancellation being utilized with the recognized speaker.


Claims 16, 18 and 19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 17, 18 and 20 of U.S. Patent Number 10,151,937. Although the claims at issue are not identical, they are not patentably distinct from each other because both claim eyewear or a method of providing such eyewear, comprising: a frame member, a lens coupled to the frame member, wherein the lens has a set of integrated media enhancements, circuitry within the frame for enhancing the use of the eyewear, and an eye sensor coupled to the frame member, the eye sensor activating the circuitry responsive to eye motion of the user.

U.S. Patent Application Number 16/166171
U.S. Patent Number 10,151,937
Claim 16
A method for providing eyewear comprising: providing a frame member; providing a lens; wherein an information bar is provided on the lens; wherein the lens has a set of integrated media enhancements, wherein [an] information is provided on the lens, an eye sensor coupled to the frame member, the eye sensor activating the circuitry responsive to eye motion of a user, and providing circuitry within the frame member for enhancing the use of the eyewear; wherein the circuitry includes voice recognition when a speaker is recognized, the voice recognition circuitry being disposed to cancel background noises other that the voice of the recognized speaker; wherein the eyewear can be utilized in a client server system to allow for the display of certain information. 

Claim 17
A method for providing eyewear comprising: providing a frame member; providing a lens; wherein an information bar is provided on the lens; wherein the lens has a set of integrated media enhancements, wherein information is provided on the lens, an eye sensor coupled to the frame member, the eye sensor activating the circuitry responsive to an eye motion of a user, and  providing circuitry within the frame member for enhancing the use of the eyewear; wherein the circuitry includes voice recognition when a speaker is recognized. 

Claim 18
The method of claim 17, wherein the eyewear can be utilized in a client server system to allow for the display of certain information within the field of view of a user.
Claim 18
The method of claim 16, wherein the eyewear includes a pushbutton system for control.
Claim 18
The method of claim 17, wherein the eyewear includes a pushbutton system for control.
Claim 19
The method of claim 16, wherein the circuitry can provide any of texts, email; multimedia information; caller id.
Claim 20
The method of claim 17, wherein the circuitry can provide any of texts, email; multimedia information; caller id.


Allowable Subject Matter
Claims 2-13, 15, 18-20, 23-26, 28-44 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The reasons for indicating allowable subject matter are as set forth in the Office Action mailed March 22, 2022.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARRYL J COLLINS whose telephone number is (571) 272-2325. The examiner can normally be reached M-Th 5:30 a.m. - 4:00 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky L Mack can be reached on 571-272-2333. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DARRYL J COLLINS/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        
06 October 2022